IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-50972
                        Conference Calendar



DANIEL JOHN SHEEHAN,

                                           Plaintiff-Appellant,

versus

MELINDA HOYLE BOZARTH, Director,
Texas Department of Criminal Justice,
Pardons & Paroles Division; HUGH CAMPBELL;
T. HITCHCOCK, Employee, Texas Parole Division;
VICTOR RODRIGUEZ, Chairman; MS. JENKINS;
COMMISSIONER OF PAROLE; P. DITTFURTH,


                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CV-199-SS
                       - - - - - - - - - -

                           June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Sheehan (TDCJ # 426771) is BARRED from proceeding in

forma pauperis (IFP) under the Prison Litigation Reform Act

(PLRA), 28 U.S.C. § 1915(g), because, on at least three prior

occasions while incarcerated, Sheehan has brought an action or

appeal in a court of the United States that was dismissed as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50972
                                  -2-

frivolous or for failure to state a claim upon which relief could

be granted.     See Sheehan v. Lynaugh, No. 2-92-CV-176 (W.D. Tex.

Aug. 6, 1992); Sheehan v. County of Gregg, No. C-97-255 (S.D.

Tex. Dec. 15, 1997); Sheehan v. Soliz, No. 2-91-CV-329 (S.D. Tex.

Aug. 12, 1991).    One Texas district court already has dismissed a

civil rights complaint filed by Sheehan pursuant to the three-

strikes rule.     See Sheehan v. Scott, No. H-97-1927 (S.D. Tex.

Dec. 10, 1998).

     Accordingly, Sheehan’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   See § 1915(g).   The appeal is DISMISSED.

     Sheehan has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.